Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 1 of 19 Pageid#: 903




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 %,*6721(*$3DIVISION

  JEFFREY SIMPSON,                                  )
                                                    )
           Plaintiff,                               ) Civil Action No. 2:19-cv-17
  v.                                                )
                                                    )
  NORFOLK SOUTHERN                                  )
  RAILROAD COMPANY,                                 ) By: Hon. Michael F. Urbanski
                                                    ) Chief United States District Judge
           Defendant                                )

                                    MEMORANDUM OPINION
           Jeffrey Simpson filed this lawsuit on March 28, 2019, alleging that he was injured on

  the job while working as a conductor for Norfolk Southern Railroad Company (NSRC). First

  Am. Compl., ECF No. 34.1 He seeks relief under the Federal Employers’ Liability Act, 45

  U.S.C. §§ 51-60 (FELA) and the Federal Safety Appliance Act, 49 U.S.C. § 20302(a)(1)(B)

  (SAA). Pending are Simpson’s motion for partial summary judgment, ECF No. 38, and

  NSRC’s motion for summary judgment, ECF No. 43. Responses to each motion have been

  filed and the issues have been fully briefed. In addition, a hearing was held in this matter on

  June 22, 2020. For the reasons discussed more fully below, Simpson’s motion is GRANTED,

  and NSRC’s motion is DENIED.

                                             BACKGROUND

           On October 29, 2018, Simpson, a railroad conductor, and Darrell Pitman, a locomotive

  engineer, were working as a two-person transportation crew assigned to assemble a train of



       1Simpson originally also brought a negligence claim under the FELA but has since abandoned it. See Pl.’s
  Brief in Support of Mot. for Summ. J., ECF No. 39 at 1-2.
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 2 of 19 Pageid#: 904




  empty coal cars at the Andover yard in Appalachia, Virginia. The train consisted of three

  engines and sixty cars. The cars were stored on three tracks in the yard, with 30 cars coming

  from Track 14, two cars coming from Track 9, and twenty-eight cars coming from Track 11.

  The train was assembled on Track 11, a mainline track, and at this point the train was “solid,”

  meaning the cars were all coupled together and the switching movements were complete. All

  Simpson and Pitman had left to do was perform a brake test and depart.

         After assembling the cars, Simpson told Pitman to pull the cars east and Simpson

  placed an end-of-train device (EOTD) on the last car. Among other things, the EOTD shows

  that the air for the train brakes is connected throughout the car. Simpson was driven to the

  front of the train and then began walking back west to inspect the train. Before beginning his

  inspection, Simpson asked Pitman to shove the train back west two or three feet. Simpson

  noticed that two of the cars had snug brake chains and one car had a hand brake that was still

  fully applied. He loosened the two snug chains.

         The car that had the hand brake fully applied was identified as NS 146689 and was

  approximately the fifteenth car back from the engines. It was stopped on a culvert over a small

  creek, with the top of the culvert six feet, seven inches above the creek bed. In order to release

  the hand brake, Simpson used his radio to request three-step protection, which is a protocol

  to ensure that the train does not move. Simpson tried to release the hand brake with his brake

  stick and did not use the quick release lever. Simpson reported that when he first pulled on

  the brake wheel it would not turn, and when he pulled it again with greater force, it “broke

  loose” with “no resistance,” causing Simpson to lose his balance and fall off the culvert into

  the shallow creek below.


                                                    2
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 3 of 19 Pageid#: 905




         Although Simpson has little memory of what happened after that, he managed to use

  his radio to call for help. A co-worker found him and called for emergency services and

  Simpson was transported via helicopter to the hospital. He suffered a torn rotator cuff in his

  right shoulder, has bilateral hip pain, PTSD, vision difficulties, anxiety, and depression.

         The only issue to be decided at this point in the litigation is whether the rail car was “in

  use” at the time Simpson was injured. If the car was “in use,” Simpson may proceed with his

  lawsuit. If the car was not “in use,” summary judgment will be entered for NSRC.

  I. Cross Motions for Summary Judgment

         This case is before the court on cross-motions for summary judgment. “When cross-

  motions for summary judgment are before a court, the court examines each motion separately,

  employing the familiar standard under Rule 56 of the Federal Rules of Civil Procedure.”

  Desmond v. PNGI Charles Town Gaming, L.L.C., 630 F.3d 351, 354 (4th Cir. 2011).

         Pursuant to Rule 56(a), the court must “grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

  Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the

  court should consider “the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether

  a fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc.,

  477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit

  under the governing law will properly preclude the entry of summary judgment. Factual

  disputes that are irrelevant or unnecessary will not be counted.” Id. (citation omitted). The


                                                      3
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 4 of 19 Pageid#: 906




  moving party bears the initial burden of demonstrating the absence of a genuine issue of

  material fact. Celotex, 477 U.S. at 323. If that burden has been met, the non-moving party

  must then come forward and establish the specific material facts in dispute to survive summary

  judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

         In determining whether a genuine issue of material fact exists, the court views the facts

  and draws all reasonable inferences in the light most favorable to the non-moving party.

  Glynn, 710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed,

  “[i]t is an ‘axiom that in ruling on a motion for summary judgment, the evidence of the

  nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.’”

  McAirlaids, Inc. v. Kimberly–Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration

  omitted) (citing Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014) (per curiam)). Moreover,

  “[c]redibility determinations, the weighing of the evidence, and the drawing of legitimate

  inferences from the facts are jury functions, not those of a judge.” Anderson, 477 U.S. at 255.

         The non-moving party must, however, “set forth specific facts that go beyond the

  ‘mere existence of a scintilla of evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477

  U.S. at 252). The non-moving party must show that “there is sufficient evidence favoring the

  nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St.

  Paul Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249).

  “In other words, to grant summary judgment the [c]ourt must determine that no reasonable

  jury could find for the nonmoving party on the evidence before it.” Moss v. Parks Corp., 985

  F.2d 736, 738 (4th Cir. 1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124

  (4th Cir. 1990)). Even when facts are not in dispute, the court cannot grant summary judgment


                                                   4
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 5 of 19 Pageid#: 907




  unless there is “no genuine issue as to the inferences to be drawn from” those facts. World-

  Wide Rights Ltd. P’ship v. Combe Inc., 955 F.2d 242, 244 (4th Cir. 1992).

          Both cross-motions in this case address the issue of whether the railcar was “in use” at

  the time Simpson was injured. However, for purposes of this motion, there are no contested

  fact issues.

  II. FELA and SAA

          “Section 1 of FELA provides that ‘[e]very common carrier by railroad … shall be liable

  in damages to any person suffering injury while he is employed by such carrier … for such

  injury or death resulting in whole or in part from the negligence of any of the officers, agents,

  or employees of such carrier.’” Consol. Rail Corp. v. Gottshall, 512 U.S. 532, 542 (1994)

  (quoting 45 U.S.C. § 51). “[W]hen Congress enacted FELA in 1908, its ‘attention was focused

  primarily upon injuries and death resulting from accidents on interstate railroads.’” Id. (citing

  Urie v. Thompson, 337 U.S. 163, 181 (1949)). “Cognizant of the physical dangers of

  railroading that resulted in the death or maiming of thousands of workers every year, Congress

  drafted a federal remedy that shifted part of the ‘human overhead’ of doing business from

  employees to their employers.” Id. (citing Tiller v. Atlantic Coast Line R. Co., 318 U.S. 54

  (1949)). Courts liberally construe FELA to further Congress’ remedial goal. Id. at 543. In

  discussing the Boiler Inspection Act,2 the Fourth Circuit commented that “the intent of the

  statute is to exclude from its coverage only such functions as are necessary to detect and




      2 “[B]ecause the “in use” language in the Boiler Inspection Act is identical to the language in the [SAA],
  courts have applied caselaw interpreting the Boiler Inspection Act to the [SAA], as well.” Phillips, 190 F.3d at
  288, n. 2.

                                                           5
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 6 of 19 Pageid#: 908




  correct those defective conditions for which absolute liability will be imposed.” Angell v.

  Chesapeake and O. Ry. Co., 618 F.3d 260, 262 (4th Cir. 1980).

         The SAA, which imposes safety requirements on railroads, makes it unlawful for a

  railroad to use railcars that are not equipped with certain mandated safety features, including

  hand brakes. 49 U.S.C. § 20302(a). The SAA does not create an independent cause of action

  for those injured because of a violation of the act, but “for railroad employees injured because

  of a SAA violation, FELA provides the cause of action.” Phillips v. CSX Transp., Inc., 190

  F.3d 285, 288 (4th Cir. 1999) (per curiam). In addition, a SAA violation is per se negligence in

  a FELA suit. “In other words, the injured employee has to show only that the railroad violated

  the SAA, and the railroad is strictly liable for any injury resulting from the violation.” Id.

  III. The “in use” Test

         The SAA safety requirements apply only to railcars that are actually “in use.” Phillips,

  190 F.3d at 288. “[T]he purpose of the “in use” limitation is to give railcar operators the

  opportunity to inspect for and correct safety appliance defects before the SAA exposes the

  operators to strict liability for such defects.” Id. For purposes of the SAA, the question of

  whether a train is “in use” is a question of law for the court to decide. Id.

         A. The Multi-Factor Test

         In Deans v. CSX Transp. Inc., 152 F.3d 326 (4th Cir. 1998), the Fourth Circuit looked

  at how a court determines whether a railcar is “in use” for purposes of the SAA. Deans was

  working as a conductor and he and an engineer were assigned to take a train from West

  Virginia to Maryland. When Deans arrived at the railyard, the cars making up the train were

  already coupled together, but before the train could leave, Deans had to couple the engines to


                                                    6
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 7 of 19 Pageid#: 909




  the railcars, release the hand brakes that were on the railcars, and conduct a pre-departure air

  brake test. Id. at 328. Deans completed the first task and prior to conducting the air brake test,

  attempted to release the hand brakes. He released one or two hand brakes without incident,

  but when he attempted to release another brake, it was stuck. He gave the brake a hard pull,

  which still did not release it, but caused him pain in his neck and spine. Id.

         Deans filed suit under the SAA, alleging permanent back and neck injuries, and the

  district court granted summary judgment to the defendant after finding that the railcar was not

  “in use.” The district court concluded that because the air brake test had yet to be completed

  when Dean was injured and no movement was imminent, the train was not “in use” at the

  time of the accident. Id. at 329.

         The Fourth Circuit reversed. The court found that although the district court sought

  to draw a useful and practical distinction between trains which had completed pre-departure

  inspections and been approved for service, with those for which pre-departure tests had not

  been completed, such a test was too facile to accurately reflect the multitude of steps required,

  and the various sequences in which the steps could be taken, to prepare a train for departure.

  Id. Because it is permissible to test the air brakes first and then release the hand brake, under

  the district court’s analysis, the train would have been “in use” if Deans had decided to release

  the hand brakes before testing the air brakes. The court found that it was inappropriate to

  base liability under the SAA on the mere happenstance of whether an employee chooses to

  conduct the air brake test or release the hand brakes first. Id.

         The appellate court found that rather than a bright-line test, it was better to look at a

  number of different factors, such as the location of the train at the time of the accident and


                                                    7
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 8 of 19 Pageid#: 910




  the activity of the injured party. Id. Applying those factors, the court noted that although the

  train had not yet begun moving on the main track, it already had its engine coupled to it and

  was “standing on a track in the rail yard in preparation for imminent departure—not in storage

  or waiting to be moved to a repair location.” Id. at 330.

         The court next found that Deans, as conductor, was part of the transportation crew

  and not involved in the repair or maintenance of the train. He was attempting to put the train

  in motion when he was injured, which was part of his duties. The fact that the air brake test

  still needed to be completed was not dispositive. Id. Thus, the court concluded that the train

  was “in use” at the time Deans was injured. Id.

         In Phillips, the court applied the Deans factors to find that a railcar was not “in use”

  at the time a brakeman was injured. Phillips was a member of a yard crew engaged in normal

  train switching operations, which consist of taking arriving trains apart and putting departing

  trains together. Phillips, 190 F.3d at 286. The yard crew disconnects the train’s cars from one

  another and turns them over to the car department for a mechanical inspection. Once the

  inspection is complete, the car department turns the cars back over to the yard crew, which

  assembles the cars into new trains for departure. Before a train can depart, it undergoes a pre-

  departure inspection, conducted by the car department. The yard crew engages the hand

  brakes on the cars in an assembled train, detaches the engine, and turns the car back to the car

  department for the inspection. When the inspection is complete, the car department turns the

  train over to the transportation crew, and the train departs. Id. at 287.

         Phillips was injured while he was setting the hand brake on a completed train, before

  turning it back to the car department for its predeparture inspection. Id. The court noted that


                                                    8
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 9 of 19 Pageid#: 911




  the SAA applies more broadly than simply to trains traveling from their origin to their

  destination on mainline tracks. It applies to a transfer train moving on a short connecting track

  from one yard to another, and a train that has reached its destination but has not yet been

  turned over to the yard receiving it is “in use” under the SAA. Id. at 288-289 (citing cases).

          Applying the Deans factors, the court found that the train on which Phillips was injured

  was not “in use” because the train was about to be uncoupled from its engine, its hand brakes

  were being engaged to prevent it from moving, and it had not undergone its predeparture

  inspection. In addition, Deans was a member of the train’s transportation crew while Phillips

  was a member of the yard crew, and his responsibilities were limited to switching operations.

  Deans was injured as he released the hand brakes, while Phillips was injured as he engaged the

  hand brake to keep the train from moving. Finally, Deans could have released the hand brakes

  after the predeparture inspection, but Phillips had to engage the hand brakes prior to the

  predeparture inspection, in conjunction with the assembly of the train. The court concluded

  that Phillips was injured at the end of the switching process rather than at the beginning of

  the departure process, and thus the train was not “in use” at the time of his injury. Id. at 290.

          District courts in the Fourth Circuit apply Deans and Phillips to determine whether a

  car is “in use” in FELA cases. In Miller v. CSX Transp., No. 2:06-0113, 2007 WL 1094389

  (S.D. W.Va. 2007),3 the district court applied the Deans factors to find that a locomotive was

  not “in use” at the time of the plaintiff’s accident, because the plaintiff was not part of the

  transportation crew and it was clear that while the locomotive’s departure might have been



      3 Miller’s claim was brought under the Federal Locomotive Inspection Act (LIA) rather than the SAA, but
  the “in use” analysis is the same. Miller, 2007 WL 1094389 at *3, n. 1.

                                                        9
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 10 of 19 Pageid#: 912




  eventual, it was not imminent. Id. at *3. The court in Williams v. Norfolk Southern Ry. Co.,

  126 F.Supp.2d 986 (2000), applied Deans and Phillips to find that a car was “in use” at the

  time of a plaintiff’s accident. There, the railcar was located on the defendant’s road at the time

  of the accident. It was not awaiting inspection of its safety appliances, repair, or storage and it

  was manned by the transportation crew. Id. at 991. Williams was the conductor of the

  transportation crew and his job was to retrieve loaded coal cars from the customer mine and

  move them to one of the defendant’s yards. He was injured trying to release the hand brake

  in order to put the train in motion. Id. The court found that under Deans, these factors

  weighed in favor of finding that the railcar was “in use” when Williams was injured. In

  addition, the court found that its conclusion was buttressed by the policy considerations set

  out in Phillips, that the “in use” limitation gives railcar operators an opportunity to inspect for

  and correct safety appliance defects before the SAA exposes operators to strict liability for

  such defects. Id. at 991-992 (citing Phillips, 190 F.3d at 288).

          Simpson argues that his case falls squarely within the holding of Deans, because he was

  a conductor working as part of a transportation crew preparing a fully assembled train for

  imminent departure on mainline tracks. There were no repairs or maintenance to be done and

  he was attempting to release the hand brake to allow the train to depart the yard. After releasing

  the hand brake, his only remaining task would have been to perform a predeparture air brake

  test and finish visually inspecting the train in accordance with Rule C-100.4




      Rule C-100 describes the conditions to be inspected by the train crew. See Ex. 1 to Plaintiff’s Mot. to
      4

  Dism., ECF No. 39-1 at 2.

                                                        10
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 11 of 19 Pageid#: 913




         NSRC counters that this case is different from Deans because in performing this job,

  the crew normally assembles the train and then conducts the brake test. Because the cars are

  not supposed to be moved without releasing the hand brakes, the hand brakes should have

  been released before the brake test was performed. The normal procedure was to release the

  hand brakes, assemble the train, and then do the brake test, and NSRC argues that the

  sequence of events was not happenstance as it was in Deans.

         In support of this argument, NSRC relies on the declaration of Thomas Michael

  Hamm, ECF No. 44-1. Hamm is the terminal superintendent for NSRC and investigated the

  incident involving Simpson. Hamm stated the following:

         It is possible to conduct a brake test before releasing the hand brakes and before
         moving the cars, but that would not be a normal or practical way of performing
         this job. The normal and practical way of performing the job would be to
         assemble all the cars and then do the brake test, which is what Simpson was
         doing. In this case, however, Simpson did not release all the brakes before
         moving the cars. As a result, the hand brake on NS 146689 was apparently still
         on when Simpson started doing the brake test.

  Hamm Depo., ECF No. 44-1, ¶ 7. NSRC does not explain how this procedure affects the “in

  use” analysis in Deans. According to the statement, Simpson was performing the job in the

  normal and practical way, but allegedly did not release all the brakes before moving the cars.

  NSRC argues that because there was a normal and practical way to do the job, a variation from

  that procedure cannot be “happenstance.” However, the argument misses the central holding

  in Deans that a consistent and fair result is reached “by looking at a number of different

  factors, rather than simply at the completion or noncompletion of pre-departure tests,” and

  that the primary factors are where the train was located at the time of the accident and the

  activity of the injured party. Deans, 152 F.3d at 229.


                                                  11
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 12 of 19 Pageid#: 914




           Applying Deans to this case leads to the conclusion that the car was “in use” at the

  time of the incident. The train was on the mainline and Simpson was performing the last tasks

  that needed to be completed before the train’s imminent departure. Like Deans, Simpson was

  the conductor of the transportation crew and was not performing service, maintenance or

  repairs. In addition, a finding that the car was “in use” is consistent with Phillips, which

  highlighted the difference in activities at the beginning of the departure process with those as

  the end of the switching process. Phillips, 190 F.3d at 289-290. Applying the multi-factor test

  set forth in Deans and reinforced by Phillips, the court finds that the car was “in use” at the

  time Simpson was injured.

           B. The Effect of 49 C.F.R. § 232.9(a)

           In 2001, after Deans was decided, the Federal Railroad Administration (FRA)

  published a new section of the Brake System Safety Standards and NSRC argues that it

  abrogates the “in use” analysis set forth in Deans. The regulation states the following:

           A railroad subject to this part shall not use, haul, permit to be used or hauled
           on its line, offer in interchange, or accept in interchange any train, railroad car,
           or locomotive with one or more conditions not in compliance with this part;
           however, a railroad shall not be liable for a civil penalty for such action if such
           action is in accordance with § 232.15.5 For purposes of this part, a train, railroad
           car, or locomotive will be considered in use prior to departure but after it has
           received, or should have received, the inspection required for movement and is
           deemed ready for service.

  49 C.F.R. § 232.9(a). NSRC contends that this regulation defines “in use” to mean that for

  purposes of the SAA, a car is not in use until after it has received, or should have received, the

  required inspections and has been deemed ready for service. In particular, Section 232.205



     5
         Section 232.15 addresses movement of defective equipment.

                                                           12
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 13 of 19 Pageid#: 915




  requires that each train and each car shall receive a Class I brake test at the location where the

  train is originally assembled. 49 U.S.C. § 232.205(a)(1). The inspection includes an inspection

  of each side of each car and an examination of all moving parts of the brake system. 49 U.S.C.

  § 232.205(c)(2). Because that test had not occurred at the time Simpson was injured, NSRC

  asserts that the car was not “in use” at the time he was injured.

          Only two cases were found which address the issue of whether Section 232.9(a) affects

  the Deans and Phillips analyses of “in use” for purposes of the SAA, this court being one of

  them, albeit not directly. In Brall v. Norfolk Southern Railway Co., No. 2:17-cv-00017, 2018

  WL 2144612 (W.D. Va. 2018), a train conductor alleged that he was injured when he slipped

  and fell, striking his head on the nose of the engine and landing hard on his buttocks on the

  walkway. Id. at *1. He sought relief under the FELA and the Locomotive Inspection Act

  (LIA)6, which would establish strict liability under the FELA.

          As under the SAA, a plaintiff may establish negligence per se by demonstrating that the

  railroad violated the LIA. Id. at *3 (citations omitted). The court noted that although Deans

  was decided under the SAA, courts have applied case law interpreting the LIA to the SAA. Id.

  (citing Phillips, 190 F.3d at 288 n. 2). The court then found that the Deans factors were met

  and held that the locomotive was “in use” under the LIA. Id. at *5.




      6 The LIA provides in relevant part the following:

      A railroad carrier may use or allow to be used a locomotive or tender on its railroad line only when the
  locomotive or tender and its parts and appurtenances –
      (1) are in proper condition and safe to operate without unnecessary danger of personal injury—
      (2) have been inspected as required under this chapter and regulations prescribed by the Secretary of
  Transportation under this chapter; and
      (3) can withstand every test prescribed by the Secretary under this chapter.
      49 U.S.C. § 20701.

                                                        13
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 14 of 19 Pageid#: 916




          As in this case, NSRC urged the court in Brall to find that Section 232.9 abrogated the

  Deans test and established a new definition of “in use” for SAA and LIA claims. This court

  declined to do so, first finding that the FRA promulgated Section 232.9 under the SAA and

  not the LIA. Id. at *6. While this conclusion might appear to open the door to a finding that

  because Simpson is proceeding under the SAA rather than the LIA, Section 232.9 abrogates

  Deans, the Brall decision did not go that far.

          Rather, while the court concluded that Section 232.9’s “in use” definition only applied

  for purposes of part 232, which implicates the SAA, the court did not further address the

  effect of the regulation on the “in use” test in SAA cases. The court did note that it had found

  multiple post-Section 232.9 SAA cases that continued to apply Deans to determine the “in

  use” issue, both in LIA cases and SAA cases. The court cited Kobe v. Canadian Nat’l Ry. Co.,

  Civ. No. 06-3439 (RHK/RLE), 2007 WL 2746640 at *5 (D. Minn. 2007) and Underhill v.

  CSX Transp. Inc., No. 1:05-CV-196-TS, 2006 WL 1128619 at *5 (N.D. Ind. 2006), both of

  which were decided after promulgation of Section 232.9 and adopted the Deans multifactor

  test for determining whether a rail vehicle was in use in a SAA case.7

          The court also looked at Clark v. Norfolk Southern Railway Co., Civ. No. 12-C-222

  (Cir. Ct. Mingo Cnty. W.V. Sept. 21, 2015), an unpublished West Virginia State Court opinion,

  where that court applied the bright-line rule suggested by Section 232.9 in an SAA civil liability

  case. However, the court in Brall declined to follow the Clark decision, in part because it was



      7 Plaintiff cited additional cases decided after promulgation of Section 232.9 that decided the “in use”
  issue without reference to the regulation. See Ditton v. BNSF Ry. Co., No. CV 12-6932 JGB, 2013 WL
  2241766 (C.D. Cal. 2013); Solice v. CSX Transp., Inc., Civil Action No. 11-1288, 2012 WL 1196668 (E.D. La.
  2012); Bruno v. CSX Transp. Inc., No. 1:08-cv-867, 2011 WL 13206042 (N.D. N.Y. 2011); and Thomas v
  Reading, Blue Mountain and No. Ry. Co., No. Civ. A. 01-5843, 2003 WL 21949156 (E.D. Pa. 2003).

                                                        14
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 15 of 19 Pageid#: 917




  the only case cited or found that adopted NSRC’s argument that Section 232.9 abrogates the

  Deans test. Brall, 2018 WL 2144612 at *7.

         The court in Brall also looked at the only other case found which cited Section 232.9

  in discussing whether its definition of “in use” abrogates Deans, i.e., Nygaard v. BNSF Ry.

  Co., No. A12-1566, 2013 WL 2460198, *7 n. 4 (Minn. Ct. App. June 10, 2013). Nygaard

  applied the totality of the circumstances test and commented that Section 232.9 applies only

  to civil penalties and not civil liabilities for injuries. Brall, 2018 WL 2144612 at *7 (citing

  Nygaard, 2013 WL 2460198 at *7). Thus, the court in Brall concluded that Nygaard did not

  support NSRC’s position. Id.

         NSRC asserts in the instant case that Nygaard was wrongly decided, and that the FRA

  was not defining “in use” merely for purposes of determining civil penalties but was exercising

  its authority to define “in use” under the SAA. While NSRC concedes that the regulation does

  exempt a railroad from liability for civil penalties if it acts in accordance with 49 C.F.R. §

  232.15 (allowing the movement of certain defective cars), NSRC argues that the exemption

  does not limit the definition of “in use” in the regulation.

         However, the only authority offered in support of this argument is Clark, which this

  court previously declined to follow. Considering the issue anew, this court notes that Clark

  remains the only case found which applies Section 232.9 to abrogate the Deans test.

  Moreover, it does not appear that the plaintiff in Clark raised the argument that Section 232.9

  applies only to situations involving civil penalties rather than civil liability and the court did

  not address it. See Clark, No. 12-C-222 at 3-5. For these reasons, the court once again declines

  to follow the holding in Clark.


                                                   15
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 16 of 19 Pageid#: 918




         In addition, the court now affirmatively finds that Section 232.9 does not abrogate the

  multi-function test set forth in Deans. First, the language of the regulation directly addresses

  liability for a civil penalty and does not mention civil liability such as that alleged by Simpson.

  The regulation sets out language reiterating that a railroad shall not use a train, railroad car, or

  locomotive that is not in compliance with the rules regarding brakes. The regulation then

  clarifies that a railroad shall not be liable for a civil penalty if the action is taken during the

  movement of certain defective cars under Section 232.15, implying that if the action is not

  taken while moving defective cars in accordance with Section 232.15, the railroad shall be

  liable for a civil penalty. The regulation then states, “for purposes of this part,” a train, railroad

  car, or locomotive will be considered “in use,” prior to departure, but after the train has

  received the required inspections. The court reads the clause “for purposes of this part” as

  limiting applicability of the regulation to liability for a civil penalty.

         This reading of the regulation is supported by the comments published in the Federal

  Register in connection with the promulgation of Section 232.9, which focused on civil

  penalties:

         General compliance requirements are contained in [Section 232.9]. In
         accordance with the “use” or “haul” language previously contained in the Safety
         Appliance Acts (49 U.S.C. chapter 203), and with FRA's general rulemaking
         authority under the Federal railroad safety laws, the final rule retains the
         proposed requirement that any train, railroad car, or locomotive covered by this
         part will be considered “in use” prior to departure but after it receives or should
         have received the necessary tests and inspections required for movement. FRA
         will no longer necessarily wait for a piece of equipment with a power brake
         defect to be hauled before issuing a violation report and recommending a civil
         penalty, a practice frequently criticized by the railroads. FRA believes that this
         approach will increase FRA's ability to prevent the movement of defective
         equipment that creates a potential safety hazard to both the public and railroad
         employees. FRA does not feel that this approach increases the railroads' burden


                                                      16
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 17 of 19 Pageid#: 919




          since equipment should not be operated if it is found in defective condition in
          the pre-departure tests and inspections, unless permitted by the regulations.

  Brake System Safety Standards for Freight and Other Non-Passenger Trains and Equipment;

  End-of-Train Devices, 66 Fed. Reg. 4104, 4149, 2001 WL 37386(F.R.) (Final Rule, Jan. 17,

  2001) (emphasis added). This comment indicates that the purpose of the regulation was to

  clarify when the FRA could issue a violation report and recommend a civil penalty and does

  not address civil liability.

          Moreover, an additional comment indicates that the regulation was intended to

  broaden, rather than limit, the concept of “in use” for purposes of civil penalties:

          FRA currently interprets the “use” or “haul” language previously contained in
          the Safety Appliance Acts narrowly to require that a train or car not in
          compliance with the power brake regulations actually engage in a train
          movement before a violation under the power brake regulations could be
          assessed against a railroad. Although this interpretation is in accordance with
          existing case law, FRA believes that a broader interpretation is possible based
          upon the case law interpreting the “use” language contained in the Safety
          Appliance Acts and based upon FRA's general rulemaking authority under the
          Federal railroad safety laws. Based upon both these authorities, FRA finds that
          it is not necessary to require that a train or car engaged in a train movement
          prior to FRA assessing a violation under the power brake regulations. The fact
          that the train or car is being used by a railroad, has been or should have been
          inspected by the railroad, and will be engaged in a train movement while in non-
          compliance with the requirements contained in this part is sufficient to allow a
          violation to be assessed.

  Id. (emphasis added). The court finds that this comment lends further support to Simpson’s

  argument that Section 232.9 was not intended either to limit the multi-factor “in use” test or

  to apply anything other than civil penalties.8




      8Simpson advanced an additional argument that Section 232.9 applies only to power brakes and not hand
  brakes. Given the court’s conclusion that Section 232.9 applies only to civil penalties, it does not find it
  necessary to address Simpson’s type-of-brake argument.

                                                        17
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 18 of 19 Pageid#: 920




         Finally, to adopt the argument put forth by NSRC would undermine the broad remedial

  purpose of FELA. As discussed by the Supreme Court in Gottshall, courts liberally construe

  FELA to further Congress’ remedial goal. Gottshall, 512 U.S. at 543. See CSX Transport v.

  McBride, 564 U.S. 685, 691-692 (2011) (quoting Gottshall, 512 U.S. at 542-543) (“Given the

  breadth of the phrase ‘resulting in whole or in part from the [railroad’s] negligence,’ and

  Congress’ ‘humanitarian’ and ‘remedial goal[s],’ we have recognized that, in comparison to tort

  litigation at common law, ‘a relaxed standard of causation applies under FELA.’”); Kernan v

  American Dredging Co., 355 U.S. 426, 432 (1958) (citing Rogers v. Missouri Pac. R. Co., 352

  U.S. 500, 508-510 (1957) (“[I]t is clear that the general congressional intent was to provide

  liberal recovery for injured workers, … and it is also clear that Congress intended the creation

  of no static remedy, but one which would be developed and enlarged to meet the changing

  conditions and changing concepts of industry’s duty toward its workers.”); Straub v. BNSF

  Ry. Co., 909 F.3d 1280, 1283 (10th Cir. 2018) (“Given that Congress intended FELA to be a

  broad, remedial statute, the Supreme Court has adopted a liberal construction to facilitate

  Congress’s objective of compensating railroad workers who are injured on the job.”)

         The court finds that NSRC’s argument that Section 232.9 abrogated the multi-factor

  test set forth in Deans is not supported by the language of the regulation itself, or the

  comments made by the FRA at the time the regulation was promulgated. In addition, to adopt

  the language of the regulation regarding when a train is “in use” for purposes of determining

  civil liability under the SAA would be inconsistent with Congress’ intent in passing the FELA

  and the SAA. Finally, the court finds that the railcar, NS 146689, was “in use” based on the




                                                  18
Case 2:19-cv-00017-MFU-PMS Document 50 Filed 07/08/20 Page 19 of 19 Pageid#: 921




  Deans test. Accordingly, the court GRANTS Simpson’s motion for partial summary judgment

  and DENIES NSRC’s motion for summary judgment.

                                      CONCLUSION

        Based on the foregoing, plaintiff Simpson’s motion for partial summary judgment,

  ECF No. 38, is GRANTED. Defendant NSRC’s motion for summary judgment, ECF No.

  43, is DENIED.

        An appropriate order will be entered.

        It is so ORDERED.

                                                     Entered:    July 6, 2020
                                                                      Mike Urbanski
                                                                      cn=Mike Urbanski, o=US Courts,
                                                                      ou=Western District of Virginia,
                                                                      email=mikeu@vawd.uscourts.gov, c=US
                                                                      2020.07.06 18:01:24 -04'00'



                                                     Michael F. Urbanski
                                                     Chief United States District Judge




                                                19
